UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6120


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL LITTLE, a/k/a Daru,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:15-cr-00800-RMG-2)


Submitted: August 30, 2021                                  Decided: September 27, 2021


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett DeHart, Acting
United States Attorney, Nick Bianchi, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Little appeals the district court’s order denying his motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018,

Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239 (“First Step Act”). On appeal,

Little argues that the district court abused its discretion by finding that he had failed to

establish extraordinary and compelling reasons justifying compassionate release. We

vacate the district court’s order and remand for further consideration of Little’s motion.

       We review a district court’s denial of a motion for compassionate release for an

abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per

curiam). “A district court abuses its discretion when it acts arbitrarily or irrationally, fails

to consider judicially recognized factors constraining its exercise of discretion, relies on

erroneous factual or legal premises, or commits an error of law.” United States v. Dillard,

891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

       Under the First Step Act, district courts may reduce a term of imprisonment if

“extraordinary and compelling reasons warrant such a reduction” upon a motion of the

Bureau of Prisons (BOP) or upon a motion of the defendant after he has fully exhausted

his administrative remedies with the BOP. 18 U.S.C. § 3582(c)(1)(A)(i). If a district court

finds that extraordinary and compelling reasons exist, it must then consider the 18 U.S.C.

§ 3553(a) factors “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

Finally, a district court may grant a reduction only if it is “consistent with applicable policy

statements issued by the Sentencing Commission.” Id. “As of now, there is no Sentencing

Commission policy statement ‘applicable’ to [a defendant’s] compassionate-release

                                               2
motion[],” as opposed to such a motion brought by the BOP. United States v. McCoy, 981

F.3d 271, 283 (4th Cir. 2020). Thus, U.S. Sentencing Guidelines Manual § 1B1.13, p.s.

(2018), does not bind a district court when it considers a compassionate release motion

brought by a defendant, and courts therefore may “consider any extraordinary and

compelling reason for release that a defendant might raise.” McCoy, 981 F.3d at 284

(internal quotation marks omitted). However, the policy statement “remains helpful

guidance” to courts considering such motions. See id. at 282 n.7.

       Here, Little argues that the district court abused its discretion by relying on USSG

§ 1B1.13, p.s., to determine whether he had established extraordinary and compelling

reasons for his release. We agree. Although the district court acknowledged that the policy

statement was not binding in the context of Little’s motion, it nevertheless reframed Little’s

argument to fit within the framework established in the policy statement, stating that

Little’s medical conditions were well-controlled and that his condition was stable, without

referencing the possible impact of COVID-19 on someone with those conditions. The

court then denied Little’s motion on the basis that his medical conditions did not meet the

“threshold requirements” set forth in the policy statement. This framing resulted in the

district court failing to address Little’s true argument in support of his motion: that his

medical conditions, in the context of the current pandemic, created extraordinary and

compelling reasons that justified his release. Although we express no opinion on the merits

of Little’s argument, we conclude that the district court abused its discretion by failing to

fully address it.



                                              3
      Accordingly, we vacate the district court’s order and remand for further

consideration of Little’s motion. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            4